UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5048


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MUSHULLA SALEEM NIXON, a/k/a M’Shulla,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:07-cr-00053-FL-1)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Douglas E. Kingsbery, THARRINGTON SMITH, L.L.P., Raleigh, North
Carolina, for Appellant. Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina; Joshua B. Royster,
UNITED STATES DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mushulla Saleem Nixon seeks to appeal his conviction

after pleading guilty pursuant to a written plea agreement, for

conspiracy to distribute and possess with intent to distribute

more   than    fifty    grams     of    crack      cocaine,         and     the    resulting

277-month     sentence.          On    appeal,      counsel         filed    a     brief   in

accordance     with    Anders     v.    California,           386    U.S.     738    (1967),

stating that in his opinion, there are no meritorious issues for

review, but questioning whether appeal waivers are invalid as a

matter of law, that Nixon’s plea was not knowing and voluntary,

and    that   the     district    court       committed         procedural         error   in

calculating     the     Sentencing      Guidelines            range.        Specifically,

Nixon contends that the district court erred in overruling his

objections      to    enhancements          for    his    role       in     the     offense,

possession of a firearm, the use of a minor in commission of the

offense, the use of drug quantities obtained from his protected

statement, and the use of certain prior convictions, which were

allegedly part of the relevant conduct, to compute his criminal

history score.        Nixon was notified of his right to file a pro se

supplemental brief but has not done so.

              The    Government       has    moved       to    dismiss       the    appeal,

asserting that it is barred by Nixon’s appellate waiver in the

validly entered plea agreement.                   Nixon’s counsel has responded



                                             2
that the motion to dismiss should be denied based on the reasons

asserted in the Anders brief.

              A   defendant      may   waive     the    right   to    appeal    if    that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                     Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with Federal Rule of Criminal Procedure 11, the waiver is both

valid and enforceable.            United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).                The question of whether a defendant

validly waived his right to appeal is a question of law that we

review de novo.          United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

              Our review of the record leads us to conclude that

Nixon knowingly and voluntarily waived the right to appeal any

sentence that was not above the advisory Sentencing Guidelines

range   and       any   issues    relating       to    the    establishment     of    the

Guidelines range.          The sentencing issues Nixon raises on appeal

fall within the scope of this waiver.                        We therefore grant the

Government's motion to dismiss in part and dismiss this portion

of the appeal.

              Although the waiver provision in the plea agreement

precludes     our       review   of    the   sentence,        the    waiver    does   not

                                             3
preclude our review of any errors in Nixon’s conviction that may

be   revealed   pursuant       to   the   review      required     by    Anders.        In

accordance with Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                     We therefore deny

the Government’s motion to dismiss in part and affirm Nixon’s

conviction.

            This   court       requires    that    counsel       inform       Nixon,    in

writing,   of   the     right    to   petition     the   Supreme        Court    of    the

United States for further review.                  If Nixon requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Nixon.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented        in     the    materials

before   the    court    and    argument      would    not   aid      the     decisional

process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                          4